Warner, C. J.
This was an action brought by the plaintiffs, in the Court below, against the defendant as a common-carrier, to recover the value of the contents of three boxes, delivered by the' plaintiffs to the defendant,, to be transported from Columbia, South Carolina, to Augusta, Georgia, which were alleged to have been lost whilst in the possession of defendant. The defence set up by the defendant is, that the goods were *36destroyed by the public enemies of the State. Upon the trial, in the Court below; a verdict was found for the defendant, and a motion was then made for a new trial, which was refused. The refusal of .the Court to grant the motion for a new trial, is assigned for error here. By the law of this State, as defined by the Code, the defendant was a common carrier, and as such, was bound to use extraordinary diligence. In cases of loss, the presumption of the law is against him, and no excuse will avail him, unless it was occasioned by the act of God, or of the public enemies of the • State. Revised Code, section 2040. Thus it will be seen, that in case of the loss of the goods, the presumption of the law is against the common carrier, and when he sets up the defence, that the loss of the ‘ goods was occasioned by the •public enemies of the State, the burden of proof is upon him to establish that fact. 2d Greenleaffs Ev., 180, section 219. What is the evidence contained in this record ? That the three boxes of goods, received by the defendant from the plaintiffs, were destroyed by the public enemies of the State. The evidence entitled to most weight upon that question, is that of Gilbert, who stated, “that the last cars, that reached Augusta from Columbia, left Columbia on the 30th January, 1865 — they were unloaded by Capt. Sharpe, Confederate quartermaster at Columbia, and were used for Confederate stores, unloaded from cars, and put into the depot at Columbia, where they were burnt by United States forces.” These goods, now sued for,-were received by the defendant on the ¡1st day of February, 1865. The cars that left Columbia on the 30th of January, which the witness swears were unloaded there, and the contents thereof put into the depot at Columbia, where they were burned by the United States forces, could not have contained the three boxes of the plaintiff s goods now sued for, as the same were not received by the defendant at that time. The burden of proof is on the defendant to .show that the plaintiffs’ goods received by him, were destroyed by the public enemies of the State, in order to exonerate him from liability therefor, which the evidence in this record, in our j udgment, fails to do. The Court below, *37therefore, erred in its judgment, in not granting a new trial in this case, upon the ground, that the verdict was contrary to the law and the evidence.
. Let the judgment of the Court below be reversed.